Citation Nr: 0921195	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-06 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of traumatic 
brain injury.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2001 to August 
2004.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the Veteran stated in November 2006 that 
his VA representative is J.K. of Morgan County, Ohio.  
However, the Veteran has not submitted a properly executed 
form as required by VA regulation to designate a 
representative.  Thus, the Veteran is unrepresented with 
respect to the current claim.


FINDING OF FACT

The record shows that the Veteran's residuals of traumatic 
brain injury are a result of his active military service.


CONCLUSION OF LAW

Residuals of traumatic brain injury were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303, 3.304(d) (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

In light of the full grant of benefits for the Veteran's 
claim of entitlement to service connection for residuals of 
traumatic brain injury (TBI), the Board notes that no further 
notification or assistance is necessary to develop facts 
pertinent to the claim at this time. 

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  
   
Analysis

The Veteran contends that he was injured in service by a 
specific rocket propelled grenade (RPG) attack on his tank as 
his unit was operating in an unsecured area in Iraq.  The 
Board notes that the RO considered the Veteran a combat 
veteran in an April 2005 rating decision despite the fact 
that he is not in receipt of any award or decoration related 
to combat because he served as a tank crewmember in Iraq.  
The RO then granted service connection for posttraumatic 
stress disorder partially based on a stressor that he now 
claims also caused the residuals of his TBI.  The Board 
agrees that based on the evidence of record, the Veteran 
should be considered a combat veteran and afforded all combat 
veteran presumptions.

The Board initially notes that a medical doctor has diagnosed 
the Veteran with TBI, satisfying the first element of service 
connection.  Furthermore, even though the Veteran's STRs are 
absent of any indications of symptoms, complaints, treatment, 
or a diagnosis for any type of TBI, the Board finds the 
Veteran's statements regarding the RPG attack and his 
subsequent medical treatment in service credible because of 
his combat veteran status.  Thus, the Board finds that the 
Veteran's account of an RPG attack on his tank is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's combat service in Iraq, and the Veteran's own 
account of such exposure is sufficient evidence of that 
attack and his resulting injuries during service to establish 
an in-service injury.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008); Collette v. Brown, 82 F.3d 389 
(1996).  

Finally, the Board finds that the temporal proximity of his 
diagnosis and discharge from service increases the Veteran's 
credibility and provides evidence of a nexus between the in-
service injury and the current disability.  To be sure, the 
Veteran was honorably discharged from service in August 2004 
and was first diagnosed with TBI in January 2008.  Moreover, 
the diagnosing neurologist recounted the Veteran's account of 
his injury before stating that the Veteran had a TBI.  A 
clinical neuropsychologist also related his TBI to the 
aforementioned RPG attack.  Thus, the Board is satisfied that 
the record contains sufficient evidence of a nexus between 
the Veteran's current disability and his in-service injury.

As the Veteran has presented credible and competent evidence 
of an in-service injury and considering the relatively short 
amount of time between his discharge and the TBI diagnosis, 
the Board finds that service connection for TBI is warranted.  
See 38 C.F.R. § 3.303 (2008).  

For the foregoing reasons, the Board finds the preponderance 
of the evidence clearly does not weigh against the claimant 
and, in fact, weighs in favor of the Veteran's claim for TBI.   
Therefore, service connection for TBI is warranted.    


ORDER

Entitlement to service connection for traumatic brain injury 
is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


